DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office action is in response to a Request for Examination filed on 19 May 2020. Claims 1 is canceled. Claims 2-21 are therefore pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 2-8 are system claims, claims 9-14 are method claims, and claims 15-21 are non-transitory machine-readable medium claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A- Prong 1: Independent claims (2 and 15) recite the limitations of receiving a code scanned by a merchant and associated with a digital wallet, identifying coupon data saved in the digital wallet, determining an optimal coupon for an item being purchased, and applying the coupon to the transaction.
 Independent claim 9 recites the limitations of receiving a code scanned by a merchant and associated with a digital wallet, completing a transaction using the digital wallet, retroactively applying a coupon to the transaction, and refunding a user account associated with the digital wallet.
These limitations fall within a method of organizing human activity, such as commercial interactions (including marketing or sales activities or behaviors). These limitations merely describe accessing and applying a saved coupon, which is clearly a marketing activity in its purest form. Claims 2-21 are recited as such a high level that the claimed steps amount to no more than a  method of organizing human activity, such as a commercial interaction because the system is applying a discount to a transaction or checkout process at a point of sale.
Step2A- Prong 2: The only additional elements of a “non-transitory memory; and one or more hardware processors coupled to the non-transitory memory” in claim 2, is recited at a high-level of generality (i.e. as generic processor performing a generic computer function of receiving, storing data, sorting data, and communicating data for completing a transaction) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
The additional element in claim 9 of determining, upon completion of the transaction, that a coupon for one of the one or more items exists; amount to no more than adding an insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
The combination of the additional limitations is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer, and adding an insignificant extra-solution activity to the judicial exception. Accessing and applying stored coupon or rebate data, either prior to or after a transaction, does not improve the functioning of a computer, or any other technology or technical field, and does not apply or use the judicial exception in a meaningful 
Dependent claims 3, 4, and 16, 17 recite limitations that further define the abstract idea of applying a discount to a sales activity as noted in claims 2 and 15. The claims do not contain further additional elements per step 2A prong 2. Therefore, it is considered patent ineligible for the reason given above.
Dependent claims 5-8, and 18-21 recite limitations further defining the storing and sorting of coupon data to determine the optimal coupon to apply to a transaction. The instructions are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Dependent claims 10 -14 recite limitations that further define the abstract idea of retroactively applying a discount to a sales activity as noted in claim 9. The claims do not contain further additional elements per step 2A prong 2. Therefore, it is considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 5-8, 15, and 18,-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graylin US Patent Application Publication 2013/0054336 A1 (hereinafter Graylin) in view of Tami et al. US Patent Application Publication 2004/0049427 A1 (hereinafter Tami).

Regarding claims 2, and 15, Graylin teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising (para. 0037): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (para. 0037): 
receiving a code scanned by a merchant using a point of sale (POS) device, wherein the code is provided by a customer device and wherein the code is associated with a digital token for a digital wallet of the customer device (para. 0056-0057 If an e-wallet token is used (“Use Wallet Token”), a one-time-token is generated by the mobile wallet application 533 by buyer 1 just before the checkout takes place. The token is scanned or entered into the POS application 503 by the merchant and passed to the One-time Token Redemption System (OTRS) for validation.);
identifying coupon data saved in the digital wallet that is associated with the merchant (para. 0056, the OTRS checks if the token is valid, it pings the wallet system 582 to check if there are any other coupons or discounts to be applied for this Merchant ID, it checks if there is a coupon from a third party, or from the merchant itself, it then checks the validity of these coupons and discounts and applies the coupons and discounts and returns to the POS the remaining amount to be paid for confirmation); and
applying the coupon to the checkout process at the POS device to cause an update of a total for the checkout process. (para. 0056, the OTRS applies the coupons and discounts and returns to the POS the remaining amount to be paid for confirmation.)
Graylin does not explicitly teach determining, from the identified coupon data, an optimal coupon with the merchant for an item included in a checkout process initiated by the customer device.
However Tami teaches determining, from the identified coupon data, an optimal coupon with the merchant for an item included in a checkout process initiated by the customer device (para. 0538, if an item is participating in multiple promotions within the same time period, the POS system preferably has the ability to select the best deal for the customer. Para.0553, if an item is participating in multiple promotions within the same time period, the business method of the invention selects the best deal for the customer.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Graylin to include determining, from the identified coupon data, an optimal coupon with the merchant for an item included in a checkout process initiated by the customer device, as taught by Tami, in order for the OTRS to check the validity and redeem any coupons or offers stored in the electronic wallet (Graylin, para. 0013).
Regarding claims 5 and 18, the combination of Graylin and Tami teaches all of the limitations of claims 2 and 15 above; Tami further teaches wherein determining the optimal coupon comprises validating the optimal coupon (para. 0528-0530, coupons are validated against the items in the 
Regarding claims 6 and 19, the combination of Graylin and Tami teaches all of the limitations of claims 2 and 15 above; Tami further teaches wherein the optimal coupon is determined based on providing a largest saving (para. 0538, the POS system preferably has the ability to select the best deal for the customer. Para. 0553, the best deals are based on the discount for the transaction.)
Regarding claims 7 and 20, the combination of Graylin and Tami teaches all of the limitations of claims 2 and 15 above; Tami further teaches wherein the operations further comprise determining user preferences provided by the digital wallet, and wherein the optimal coupon is determined based on the user preferences (para. 0460-0461, the transaction history can be captured by the Customer Card, which is scanned at the point-of-sale terminal  to take advantage of the Express Savings 21 and Express Points 22 programs. Para. 0467, the express savings program 72 provides the ability to offer rewards (e.g. coupons) and multiple pricing structures to individual customers based on purchase levels and shopping habits (the user preferences), and may be implemented using multiple devices including POS terminals. Para. 0505-0506, Express Customer coupons are the core of express savings program 72. Once a Customer Card number is scanned, the transaction is identified as an Express customer transaction and all discounts are automatically applied to the order. If the card is scanned/entered in the middle of the order, the system checks a “coupon bank” for the scanned items in the transaction for any Express items. Para. 0536-0538, coupons may be tripled based on customer shopping habits, and the POS system preferably has the ability to select the best deal (the optimal coupon) out of multiple promotions for the customer.)
Regarding claims 8 and 21, the combination of Graylin and Tami teaches all of the limitations of claims 7 and 20 above; Tami further teaches wherein the user preferences is based on a transaction history of a user of the customer device (para. 0467, the express savings program 72 provides the ability to offer rewards (e.g. coupons) based on the customer's purchase levels and shopping habits.)

Claim 3, 4, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graylin in view of Tami and further in view Nissan et al. US Patent Application Publication 2012/0084135 A1 (hereinafter Nissan).

Regarding claims 3 and 16, the combination of Graylin and Tami teaches all of the limitations of claims 2 and 15 above; the combination of Graylin and Tami does not teach wherein the operations further comprise: determining, upon completion of the checkout process, a rebate for the item; processing the rebate using information provided by the digital wallet.
However, Nissan teaches wherein the operations further comprise: determining, upon completion of the checkout process, a rebate for the item; processing the rebate using information provided by the digital wallet. (para. 0126, rebates may be “clipped” by the user, which has the effect of creating a new clipped-rebate record linking the rebate record to the user's account in the system.  Para. 0128-0129, a rebate search engine is provided at server 110 to scan records of a given user to identify existing purchases and cross reference such purchases against potential applicable rebates tracked by the system.  The rebate submission process is initiated when the user selects a rebate. When the submission has been accepted, the system may facilitate automatic fund transfers from the rebate issuers preferred account to the purchasers preferred account.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Graylin and Tami to include wherein the operations further comprise: determining, upon completion of the checkout process, a rebate for the item; processing the rebate using information provided by the digital wallet, as taught by Nissan, in order for the system to match and apply valid coupons and discounts for a user’s transaction (Graylin, Para. 0056).
Regarding claims 4 and 17, the combination of Graylin, Tami, and Nissan teaches all of the limitations of claims 3 and 16 above; the combination of Graylin and Tami does not teach wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider.
However, Nissan teaches wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider. (Para. 0066-0067, rebates are generally processed in a separate post-transaction event between the purchaser and the rebate offeror. The rebate may be offered by entities that include the merchant, the manufacturer of the item and other entities (e.g. government program rebates). A rebate process request can be generated and a rebate package information can be submitted to the entity offering the rebate for further processing. The selected rebate becomes a data record for the system and may be processed electronically.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Graylin and Tami to include wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider, as taught by Nissan, in order for the system to match and apply valid coupons and discounts for a user’s transaction (Graylin, Para. 0056).

Claims 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futty et al. US Patent Application Publication 2004/0049427 A1 (hereinafter Futty) in view of Graylin.
Regarding claim 9, Futty teaches a method comprising: 
determining, upon completion of the transaction, that a coupon for one of the one or more items exists; (Para. 0058, coupon display or distribution 140 can represent a service that distributes physical and/or virtual copies of a coupon. Optionally, a customer 120 may activate or “clip” a coupon 142 after seeing the coupon. Para. 0059, the customer can transact with the merchant, and payment transactions involving the merchant 112 can then be uploaded to a payment transaction database. Para. 0060, a coupon matching engine 160 can determine the eligibility of a customer 120 for a customer credit 190. The coupon matching engine 160 can receive information 132 regarding active coupons from coupon creation engine 130. This can occur as needed, such as on a periodic basis.)  
retroactively applying the coupon to the transaction (Para. 0047, potentially matching transactions and/or activities can be stored, such as on a per customer basis. This can allow for customer association of transactions and/or activities with coupons. This can also allow for transactions and/or activities to be applied at a later time to a coupon, such as a coupon that a customer has not activated yet or possibly even a coupon that a merchant creates at a later time but that has a condition that can be satisfied by a past transaction or activity.); and 
reconciling the transaction based on the application of the coupon to provide a refund to a user account associated with the digital wallet. 
Futty does not explicitly teach receiving a code scanned by a merchant using a point of sale (POS) device, wherein the code is provided by a customer device and wherein the code is associated with a digital token for a digital wallet of the customer device; completing a transaction for purchasing one or more items, the transaction being completed using the digital token and the digital wallet received from the customer device.
However, Graylin teaches receiving a code scanned by a merchant using a point of sale (POS) device, wherein the code is provided by a customer device and wherein the code is associated with a digital token for a digital wallet of the customer device (para. 0056-0057 If an e-wallet token is used (“Use Wallet Token”), a one-time-token is generated by the mobile wallet application 533 by buyer 1 just before the checkout takes place. The token is scanned or entered into the POS application 503 by the merchant and passed to the One-time Token Redemption System (OTRS) for validation.);
completing a transaction for purchasing one or more items, the transaction being completed using the digital token and the digital wallet received from the customer device; (para. 0056, the OTRS checks if the token is valid, it pings the wallet system 582 to check if there are any other coupons or discounts to be applied for this Merchant ID, it checks if there is a coupon from a third party, or from the merchant itself, it then checks the validity of these coupons and discounts and applies the coupons and discounts and returns to the POS the remaining amount to be paid for confirmation.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Futty to include receiving a code scanned by a merchant using a point of sale (POS) device, wherein the code is provided by a customer device and wherein the code is associated with a digital token for a digital wallet of the customer device; completing a transaction for purchasing one or more items, the transaction being completed using the digital token and the digital wallet received from the customer device, as taught by Graylin, in order for the system to utilize electronic payment 
Regarding claim 10, the combination of Futty and Graylin teaches all of the limitations of claim 9 above; Futty further teaches wherein the retroactive application of the coupon to the transaction is processed without additional interaction from the customer device. (Para. 0015, the benefit of the coupon can be delivered to the customer automatically after transactions satisfying the coupon are completed at each merchant.)
Regarding claim 11, the combination of Futty and Graylin teaches all of the limitations of claim 9 above; Futty further teaches wherein determining that the coupon for the one of the one or more items exists includes receiving, from an account associated with the digital wallet, the coupon for application after the transaction has been completed. (Para. 0047, potentially matching transactions can be stored on a per customer basis, and a coupon that a merchant creates at a later time but that has a condition that can be satisfied by a past transaction can be utilized. Para. 0058, coupon display or distribution 140 can represent a service that distributes physical and/or virtual copies of a coupon. Optionally, a customer 120 may activate or “clip” a coupon 142 after seeing the coupon.)  
Regarding claim 12, the combination of Futty and Graylin teaches all of the limitations of claim 9 above; Futty further teaches further comprising determining that all conditions for use of the coupon are met, wherein the coupon is retroactively applied to the transaction upon the determining that all the conditions for use of the coupon are met. (Para. 0014, the customer can satisfy the other coupon conditions after the time of purchase, and then receive the benefit of the coupon after meeting the other conditions.)
Claims 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Futty in view of Graylin and further in view of Nissan.
Regarding claim 13, the combination of Futty and Graylin teaches all of the limitations of claim 9 above; the combination of Futty and Graylin does not teach determining, upon completion of the transaction, a rebate for the one or more items; processing the rebate using information provided by the digital wallet.
However, Nissan teaches determining, upon completion of the transaction, a rebate for the one or more items; processing the rebate using information provided by the digital wallet. (para. 0126, rebates may be “clipped” by the user, which has the effect of creating a new clipped-rebate record linking the rebate record to the user's account in the system.  Para. 0128-0129, a rebate search engine is provided at server 110 to scan records of a given user to identify existing purchases and cross reference such purchases against potential applicable rebates tracked by the system.  The rebate submission process is initiated when the user selects a rebate. When the submission has been accepted, the system may facilitate automatic fund transfers from the rebate issuers preferred account to the purchasers preferred account.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Futty and Graylin to include determining, upon completion of the transaction, a rebate for the one or more items; processing the rebate using information provided by the digital wallet, as taught by Nissan, in order for the system to provide a post-purchase rebate to a customer. (Futty, Para. 0012).
Regarding claim 14, the combination of Futty and Graylin teaches all of the limitations of claim 13 above; the combination of Futty and Graylin does not teach wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider.
However, Nissan teaches wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider. (Para. 0066-0067, rebates are generally processed in a separate post-transaction event between the purchaser and the rebate offeror. The rebate may be offered by entities that include the merchant, the manufacturer of the item and other entities (e.g. government program rebates). A rebate process request can be generated and a rebate package information can be submitted to the entity offering the rebate for further processing. The selected rebate becomes a data record for the system and may be processed electronically.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Futty and Graylin to include wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider, as taught by Nissan, in order for the system to provide a post-purchase rebate to a customer (Futty, Para. 0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682